DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered because a legible copy of the non-patent literature listed on the IDS was not submitted. Therefore, the NPL (Office Action of Taiwan Counterpart Application", issued on June 3, 2020, p1-p5) has not been considered accordingly (see annotated IDS attached).
Note: The examiner is adding a note to the applicant that claim 10 is written as dependent on claim 9, however that’s not consistent with claims 4 and 16. The examiner believes that claims 10 was to supposed to be written as dependent from claim 8. If that’s the intention, a correction needs to be made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the step of forwarding the received moving information of the other self-propelled apparatuses. This step, as recited in the claims, is considered indefinite because it is unclear if the received moving information is forwarded to another self-propelled apparatus among the plurality of self-propelled apparatuses, or to a server/main control unit. In other words, the destination of the forwarded message (moving information) is unspecified and undefined rendering the metes and bounds of the claims ill-defined and indefinite. According to the examiner's best knowledge, this limitation will be interpreted as the received moving information being forwarded to another self-propelled apparatus among the plurality of self-apparatuses.
Claims 2-6 and 8-12 depend from claims 1 and 7, include all of their limitations, but do not cure their deficiencies, rendering them rejected under the same rationale. 
Claim 7 recites “the moving information of other self-propelled apparatuses”. There is insufficient antecedent basis for this term in the claim, rendering the metes and bounds of the claim ill-defined and indefinite. 
Claims 8-12 depend from claim 7, include all of their limitations, but do not cure their deficiencies, rendering them rejected under the same rationale. 
Claims 3, 4, 8, and 9 recite: “the number of forwarding times of the moving information of another self-propelled apparatus received by the at least one of the self-propelled apparatuses” and “the received moving information of the another self-propelled apparatus”. There is insufficient antecedent basis for these terms in the claims, nor in the claims from which they depend, rendering the claims ill-defined and indefinite. 
Claims 4 and 10 recite “the updated moving information”. There is insufficient antecedent basis for this term in the claims, nor in the claims from which they depend, rendering the claims ill-defined and indefinite. 
Claims 6 and 12 recite “the received moving information of the another self-propelled apparatus”. There is insufficient antecedent basis for this term in the claims, nor in the claims from which they depend, rendering the claims ill-defined and indefinite. 
Claims 15 and 16 recite, “the number of forwarding times of the received moving information of the another self-propelled apparatus”, and claim 16 recites: “the updated moving information”. There is insufficient antecedent basis for these terms in the claims, nor in the claims from which they depend rendering the claims ill-defined and indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of distributing data between a plurality of apparatuses.
The invention as drafted, is a process that, under its broadest reasonable interpretation, cover its performance in the mind but for the recitation of generic computer components. That is, other than reciting “by the self-propelled apparatuses,” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, a user can mentally think how and where to distribute the data especially that the destination of the forwarded message is unspecified. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements – using the self-propelled apparatuses. The self-propelled apparatuses in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, claims from recite, “A wireless communication system, comprising: a plurality of self-propelled apparatuses, each of the self-propelled apparatuses being configured to transmit respective moving information and receive moving information from other self-propelled apparatuses of the plurality of self-propelled apparatuses, wherein at least one of the self-propelled apparatuses forwards the received moving information of the other self-propelled apparatuses”. The wireless communication system and the plurality of self-propelled apparatuses are recited at a high-level of generality (i.e., as a generic processor performing a generic computer) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Transmitting, receiving, and forwarding moving information are considered insignificant extra solution activities, i.e. data gathering necessary for performing the forwarding functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the self-propelled apparatuses and the wireless communication system to perform the forwarding step amounts to no more than mere instructions to apply the exception using a generic computer component. With respect to the transmitting,  receiving, and forwarding of the moving data, these additional elements are well-understood, routine and conventional activities because MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The claims are not patent eligible.
Dependent claims 2-6, 8-12, and 14-17 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 11, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLurkin et al. (US 20060079997A1; “McLurkin”).
Regarding claims 1 and 7, McLurkin discloses a wireless communication system (Abstract; Fig. 1; [0060]), comprising: 
a plurality of self-propelled apparatuses ([0007]; [0080]), each of the self-propelled apparatuses being configured to transmit respective moving information and receive moving information from other self-propelled apparatuses of the plurality of self-propelled apparatuses ([0017]: “each robot has an optical transmitter, or an audio transmitter, or both. The transmitters are configured to emit signals representative of the operational state of the corresponding robot. When a group of robots are present, variations in the signals from robot-to-robot help identify inconsistent behaviors”; [0063]: “In addition to the sensing apparatus 102 and the receiving apparatus 104, the robot 100 typically includes a transmitting apparatus 106. In general, the transmitting apparatus 106 is configured to transmit signals that include commands and other data (e.g., data acquired by the sensing apparatus 102) to, for example, one or more other robots. These signals may be conveyed from the robot 100 to their destination ( e.g., one or more other robots) optically, via RF, via audio frequency, via stigmergy (discussed below), or via a physical link”; [0064]: “In one embodiment, the optical receiver 122 on another robot receives the signals sent by the optical transmitter 130 of robot 100”; [0088]: the first robot 202 receives the state data 210 directly from the second robot 208 or through an intermediate agent, i.e. a third robot; NOTE: Data acquired by the sensing apparatus is found in paragraphs [0049]-[0051]- e.g. [0050]: “Consequently, to collect data on the position and motion of the robot 100, the sensing apparatus 102 can include a positional sensor 116. The positional sensor 116 typically is capable of determining the location of the robot 100, either in absolute terms or relative to a defined point, in one, two, or three dimensions, or relative to another robot. For example, the positional sensor 116 can include a compass and rotary encoders that allow a position to be determined based on dead reckoning. Alternatively, the positional sensor 116 can include the necessary hardware and software to receive and process signals from Global Positional System ("GPS") satellites, thereby providing a high-accuracy determination of position. Optionally, the positional sensor 116 can detect if the robot 100 is no longer level or has toppled”); 
wherein at least one of the self-propelled apparatuses forwards the received moving information of the other self-propelled apparatuses ([0088]: “When optical communication is used, this generally occurs when there is an unobstructed path between the robots 202, 208. Nevertheless, in other embodiments, the first robot 202 receives the state data 210 via one or more intermediate agents 212. The intermediate agent 212 can be, for example, a third robotic device. This third robotic device is typically positioned to be within communication range of both the first robot 202 and the second robot 208 and acts as a repeater, relaying information between the robots 202, 208”; [0100]: “one robot can receive a signal directly from a transmitting robot or indirectly via, for example, one or more intermediate robots acting as communication repeaters”).
Regarding claim 13, McLurkin discloses: a wireless communication module (Figure 1; [0060]; [0066]); and a control circuit coupled to the wireless communication module (Fig. 1), configured to receive moving information of another self-propelled apparatus through the wireless communication module, forwarding the received moving information of the another self-propelled apparatus through the wireless communication module ([0017]; [0063]-[0064]; [0088]; [0100]; paragraphs [0049]-[0051] elaborate on the moving data being data collected by the sensing apparatus and eventually relayed between the robotic devices).
Regarding claims 2, 8, and 14, McLurkin discloses the moving information of each of the self-propelled apparatuses comprises a position message ([0094]), a speed message ([0051]; [0084]: state data which are collected from sensors are broadly interpreted to imply speed data), a direction message ([0095]), and the number of forwarding times of the moving information ([0100]: hop count).
Regarding claims 4 and 16, McLurkin discloses if the number of forwarding times of the moving information of another self-propelled apparatus received by the at least one of the self-propelled apparatuses does not reach a reference number of times, the at least one of the self-propelled apparatuses updates the number of forwarding times of the received moving information of the another self-propelled apparatus and forwards the updated moving information ([0101]: “The information can also include the hop count as well as a maximum allowable hop count. When, for example, the first robot 202 receives a message requiring retransmission, the first robot 202 increments the hop count and, if it is less than the maximum allowable hop count, retransmits the message to, for example, the second robot 208”).
Regarding claims 5 and 11, McLurkin discloses at least one wireless access point configured to receive the moving information of each of the self-propelled apparatuses and forward the received moving information of each of the self-propelled apparatuses ([0060]; [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McLurkin in further view of Kasugi (US20100153034).
Regarding claims 3, 9, and 15, McLurkin does not explicitly state if the number of forwarding times of the moving information of another self-propelled apparatus received by the at least one of the self-propelled apparatuses reaches a reference number of times, the at least one of the self-propelled apparatuses does not forward the received moving information of the another self-propelled apparatus.
On the other hand, Kasugi teaches if the number of forwarding times of the moving information of another self-propelled apparatus received by the at least one of the self-propelled apparatuses reaches a reference number of times, the at least one of the self-propelled apparatuses does not forward the received moving information of the another self-propelled apparatus (Claim 4: “when the number of resends indicated by the resend count information exceeds a predetermined threshold value, the serial transmitting section stops sending the piece of transmission data”).
	It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the McLurkin reference and include features from the Kasugi reference, to stop sending/forwarding the message when the resend count reaches or exceeds a certain limit. Limiting the number of times a message is sent/re-sent provides a more efficient data transmission strategy in which useless or outdated moving information are limited/avoided. 
Regarding claim 10, McLurkin discloses if the number of forwarding times of the moving information of another self-propelled apparatus received by the at least one of the self-propelled apparatuses does not reach a reference number of times, the at least one of the self-propelled apparatuses updates the number of forwarding times of the received moving information of the another self-propelled apparatus and forwards the updated moving information ([0101]: “The information can also include the hop count as well as a maximum allowable hop count. When, for example, the first robot 202 receives a message requiring retransmission, the first robot 202 increments the hop count and, if it is less than the maximum allowable hop count, retransmits the message to, for example, the second robot 208”).
Claims 6, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McLurkin in further view of Huschenbett (US-11120653-B2).
Regarding claims 6, 12, and 17, McLurkin teaches each of the self-propelled apparatuses calculates a distance to another self-propelled apparatus according to the respective moving information and the received moving information of the another self-propelled apparatus ([0022]; [0088]).
However, McLurkin does not explicitly state adjusting a frequency of transmitting the respective moving information to the another self-propelled apparatus according to the distance.
On the other hand, Huschenbett teaches adjusting a frequency of transmitting the respective moving information to the another self-propelled apparatus according to the distance (Col. 2, Lines 37-43: “In particular, the vehicle-side control device can be configured here in such a way that it increases the frequency of the emission of the localization signals the shorter the distance between the identification transmitter and the vehicle, or reduces it as the distance increases.”)
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the McLurkin reference and include features from the Huschenbett reference, to adjust the frequency of the transmitting of information relative to the distance. Doing so would increase the efficiency of data transmission and decrease power consumption. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669